Citation Nr: 1324898	
Decision Date: 08/06/13    Archive Date: 08/13/13

DOCKET NO.  10-04 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from October 1989 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

In an October 2009 notice of disagreement, the Veteran wrote that he had been prescribed additional medication for his service-connected migraine headaches; it is not clear whether the Veteran intended for this statement to serve as an informal claim for an increased rating.  In addition, in a December 2012 statement, the Veteran indicated that his service-connected lumbar spine disorder had worsened and further suggested that he suffered from arthritis in his neck due to service.  It is unclear whether the Veteran is seeking an increased rating for his lumbar spine disorder and/or service connection for a neck disorder.  The Veteran is advised that, if he wishes to file claims for increased ratings and/or service connection, he should so inform the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

With respect to the issue on appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).

The Board notes that the Veteran was last afforded a VA examination in July 2009 in order to determine the current nature and severity of his hypertension.  In his January 2010 substantive appeal, he indicated that such disability had worsened in that his hypertension was uncontrolled and the dosage of his prescribed medication had been increased.  As the Veteran has described worsening symptomatology since the last VA examination, he should be afforded a new VA examination to determine the current nature and severity of his hypertension.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377  (1994); VAOPGCPREC 11-95 (1995). 

Additionally, due to the length of time which will elapse on remand, updated VA treatment records dated from September 2009 to the present from the Dallas, Texas, VA Medical Center (VAMC) that are not already associated with the claims file should be obtained for consideration in the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated treatment records from the Dallas VAMC pertaining to his hypertension dated from September 2009 to the present.  All efforts to obtain these records should be documented in the claims file.  If no such records are available, the Veteran should be so informed and also told of the efforts to obtain the records. 

2.  After obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected hypertension.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

Based on examination of the Veteran, and review of all pertinent evidence, the examiner should render specific findings as to the predominant readings for systolic and diastolic pressure as well as whether continuous medication for control of hypertension is or has been needed since May 2008. 

The examiner should clearly indicate whether the claims file reflects any change(s) in the severity of hypertension since May 2008; and, if so, the approximate date(s) of the change(s), and the severity of the disability as of each date.

All opinions offered should be accompanied by a rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



